Citation Nr: 9923908	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an infection of the 
left leg.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a family friend



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.

This appeal arises from a rating decision of July 1998 from 
the Montgomery, Alabama, Regional Office (RO).  The veteran 
perfected an appeal of this decision to the Board of 
Veterans' Appeals (Board) and in a March 1999 decision, the 
case was remanded to the RO to schedule a hearing.  The case 
is again before the Board for consideration.  

This decision will address the issue of whether new and 
material evidence has been received.  The remand that follows 
will address the issue of service connection for post 
traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  A rating decision in April 1997 found that new and 
material evidence had not been received to reopen the claim 
for service connection for an infection of the left leg.

2.  Evidence received subsequent to the April 1997 decision 
is not new and material.



CONCLUSION OF LAW

The April 1997 rating decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the claim for service connection for an 
infection of the left leg.  38 U.S.C.A. § 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in July 1946, service connection for an 
infection of the left leg was denied.  Rating decisions in 
March 1989 and July 1989 also denied service connection for 
the left leg.  An April 1990 decision by the Board denied 
service connection for a chronic left leg disability.  August 
1993 and September 1993 rating decisions found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an infection of the left leg.  A 
Board decision in April 1996 found that new and material 
evidence had not been received.  Rating decisions, dated in 
January 1997 and April 1997, found that new and material 
evidence had not been received.  The veteran was advised of 
these decisions in letters to him, dated in January 1997 and 
April 1997, respectively.  August 1997 and October 1997 
rating decisions again found that new and material evidence 
had not been received to reopen the claim for service 
connection for an infection of the left leg.  He was advised 
of these decisions in letters to him, also dated in August 
1997 and October 1997, respectively.    

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
veteran's notice of disagreement was received in July 1998.  
The veteran received notification of the August 1997 and 
October 1997 rating decisions during the one year prior to 
receipt of his notice of disagreement.  Accordingly, the 
April 1997 rating decision is the last decision to become 
final by expiration of the one year period in which to 
initiate an appeal.  Therefore, the evidence to be considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following the 
April 1997 decision.  38 U.S.C.A. § 7105(b) (West 1991); 
38 C.F.R. §§ 3.156(b), 20.302(a) (1998).  

The veteran submitted a July 25, 1942, report of an 
industrial injury to the left leg.  He also submitted a 
service medical record showing admission from August 1944 to 
September 1944, and a copy of his April 1946 discharge 
examination.  Additionally, a page from the veteran's 
original application for benefits that was submitted in July 
1946 was received.  However, these same records were 
contained in the claims file and previously considered.  
Therefore, these records are not new.

VA medical records, dated from June 1996 to August 1997, were 
received.  Additionally, a January 1998 VA lower extremity 
ultrasound report and the report of a June 1998 VA post 
traumatic stress disorder examination were received.  These 
records are new in the sense that they were not previously of 
record.  However, none of these records indicates that any 
condition of the left leg is related to the veteran's service 
approximately 50 years earlier.  Accordingly, the records are 
not material.  

A statement received from a private family practice 
physician, dated in August 1998, indicates that the physician 
had reviewed the veteran's records and stated "these 
conditions would be a major factor in his problem."  This 
statement was in response to an August 1998 letter from a 
state veteran's agency which indicates that the veteran was 
seeking service connection for tinea corporis.  The letter 
does not show that the veteran's service medical records or 
other post service medical records were included for review, 
but indicates that the physician should note that the 
conclusion was based on examination and treatment records, or 
VA medical records.  While the statement does note that the 
veteran's records had been reviewed, it does not specify 
which medical records nor does it indicate that the service 
medical records were reviewed to arrive at the conclusion 
given.  Additionally, the physician does not state what 
"conditions" were a major factor or what his "problem" 
was.  

A May 1999 statement from the same physician indicates that 
the veteran's "leg condition could most likely be related to 
his military service."  However, this statement also does 
not show what the specific leg condition is.  Additionally, 
there is no indication that the physician reviewed the 
veteran's service medical records or post service medical 
records to arrive at the conclusion given.  

The private physician statements are not shown to be based on 
an independent review of the veteran's medical records, and 
must be presumed to be based on a history provided by the 
veteran, a history that has been previously rejected by the 
RO and the Board.  Reonal v. Brown, 5 Vet. App. 458 (1993); 
Elkins v. Brown, 5 Vet. App. 474 (1993).  Additionally, the 
statements are vague and do not provide sufficiently specific 
information related the issue of service connection for an 
infection of the left leg.  Therefore, they are not so 
significant that it is necessary that they be considered to 
fairly assess the merits of the veteran's claim.  Therefore, 
the private physician's statements are not material.  

The veteran presented testimony at a video conference hearing 
before the undersigned member of the Board in May 1999.  He 
testified that he was hospitalized at Hammer Field during 
service for an infection of the foot and ankle for 24 days.  
He also testified that he was hospitalized at Hamilton Field.  
However, his original application for benefits also contains 
the same assertions of hospitalization.  Additionally, the 
service medical records show that he was hospitalized at 
Hamilton Field during service for tinea of the feet and legs.  
Accordingly, this testimony is not new.  

The evidence that has been received since the last final 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for an infection 
of the left leg.  Either alone or in conjunction with the 
evidence previously of record, the received evidence is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Therefore, the evidence is not new 
and material.  38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for an infection of the left leg is 
not reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1998).


ORDER

New and material evidence has not been received and the claim 
for service connection for an infection of the left leg is 
not reopened.


REMAND

The veteran claims that he has PTSD due to his experiences in 
service.  The record does not show that the veteran is a 
combat veteran.  The RO sought verification of the claimed 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  However, the USASCRUR responded 
that the information that it received was insufficient to 
conduct meaningful research on the veteran's behalf.  The 
record does not show that the RO advised the veteran that the 
information that he provided was not sufficient to research 
his claimed stressors.  Therefore, this case will be returned 
to the RO to attempt to obtain further information from the 
veteran and verification of his claimed stressors.  Zarycki 
v. Brown, 6 Vet. App. 91 (1993); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran provide detailed information 
concerning those events in service that 
he alleges constitute stressors related 
to his psychiatric disorder.  The veteran 
should be advised that he must provide 
specific information concerning the dates 
of incidents, type and location of 
incidents, full names of casualties 
involved, and unit designations to the 
company level.  He should also provide 
the specific dates of assignment to the 
unit where he claims the stressful events 
occurred.

2.  Following receipt of the above 
requested information, the RO should 
prepare an summary and forward it with 
the veteran's statements, supporting 
documents, and available service records 
to the USASCRUR in an attempt to verify 
the claimed stressors.  The RO should 
advise the USASCRUR that the National 
Personnel Records Center (NPRC) has 
reported that the veteran's service 
records were destroyed by fire.

3.  If the veteran has identified 
specific U.S. casualties as stressors, 
the RO should forward the information to 
the NPRC to attempt to verify the 
casualties.

4.  If the RO determines that there is 
credible supporting evidence that one or 
more of the claimed stressors occurred, 
the RO should request that the veteran be 
scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to render a diagnosis for any psychiatric 
disorder present.  The examiner should 
also render an opinion as to whether the 
inservice event or events were sufficient 
to produce symptomatology of PTSD.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and the stressful events 
in service.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

5.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for PTSD can be granted.  The RO should 
conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

